Case 2:16-cv-10253-DPH-EAS ECF No. 146, PageID.1802 Filed 12/04/20 Page 1 of 31




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

 ANTHONY HART,

             Plaintiff,

    vs.                                         Case No. 16-cv-10253
                                                Hon. Denise Page Hood
 HILLSDALE COUNTY, a Municipal                  Mag. Judge Elizabeth A. Stafford
 Corporation; AGENTS CHRISTINE WAHTOLA;
 KWINN LEVA; LT. TIMOTHY PARKER;
 CITY OF HILLSDALE and OFFICERS SHELBY
 RATHBUN and OFFICER TODD HOLTZ;
 MICHIGAN STATE POLICE ANALYSTS
 MELISSA MARINOFF and MARCI KELLY, in
 Their individual capacities; WATCH SYSTEMS,
 LLC, a Louisiana Corporation; and ATTORNEY
 KIMBERLEY BURGER, KB LAW OFFICE, P.C.
 and PARKER, HAYES & LOVINGER, P.C.,
 all jointly and severally,

           Defendants.
 __________________________________________________________________

 WILLIAM H. GOODMAN (P14173)             STEVEN T. BUDAJ (P30154)
 JULIE H. HURWITZ (P34720)               Attorney for Plaintiff
 KATHRYN BRUNER JAMES (P71374)           400 Monroe Street, Ste. 490
 HUWAIDA ARRAF (New York Bar             Detroit, MI 48226
 #4707220)                               (313) 963-9330
 Attorneys for Plaintiff                 Stbudaj@counsel.cc
 1394 E. Jefferson Avenue
 Detroit, MI 48207                       ROGER A. SMITH (P27722)
 (313) 567-6170                          Attorney for City of Hillsdale, Officers
 bgoodman@goodmanhurwitz.com             Rathbun & Holtz
 jhurwitz@goodmanhurwitz.com             840 W. Long Lake Road, Ste. 600
 kjames@goodmanhurwitz.com               Troy, MI 48098
                                         (248) 312-2800
                                         rsmith@vgpclaw.com
Case 2:16-cv-10253-DPH-EAS ECF No. 146, PageID.1803 Filed 12/04/20 Page 2 of 31




 JAMES L. DYER (P32544)                         JAMES T. FARRELL (P35400)
 Attorney for Defendants Hillsdale County,      SARA TRUDGEON (P82155)
 Wahtola, and Parker                            CORI E. BARKMAN (P61470)
 822 Centennial Way, Ste. 270                   Attorneys for Defendants Kelley &
 Lansing, MI 48917                                Marinoff
 (517) 886-3800                                 525 W. Ottawa Street, Fl. 5
 jdyer@jrsjlaw.com                              P.O. Box 30736
                                                Lansing, MI 48909
 DALE A. ROBINSON (P55522)                      (517) 373-6434
 Attorney for Defendant Watch Systems           farrellj@michigan.gov
 300 River Place, Ste. 1400                     trudgeons@michigan.gov
 Detroit, MI 48207                              barkmanc@michigan.gov
 (313) 965-6100
 Drobinson@rmrtt.com

 __________________________________________________________________

             DEFENDANT WATCH SYSTEMS, LLC’S
     ANSWER TO PLAINTIFF’S SECOND AMENDED COMPLAINT,
    RESERVATION OF SPECIAL AND/OR AFFIRMATIVE DEFENSES
         AND RELIANCE UPON DEMAND FOR JURY TRIAL

       NOW COMES Defendant, WATCH SYSTEMS, LLC, by and through its

 attorneys, RUTLEDGE, MANION, RABAUT, TERRY & THOMAS, P.C., and

 for its Answer to Plaintiff’s Amended First Amended Complaint (Dkt. #22), states

 as follows:

                          PRELIMINARY STATEMENT

       1.      Answering paragraph 1, Defendant neither admits nor denies the

 allegations contained therein, being without sufficient information upon which to

 form a belief and therefore leaves the Plaintiff to his proofs.




                                            2
Case 2:16-cv-10253-DPH-EAS ECF No. 146, PageID.1804 Filed 12/04/20 Page 3 of 31




       2.     Answering paragraph 2, Defendant denies the allegations as it pertains

 to this Defendant for the reason the same are untrue. With respect to the remainder

 of the allegations, Defendant neither admits nor denies the allegations contained

 therein as they pertain to other Defendants, and therefore leaves the Plaintiff to his

 proofs.

       3.     Answering paragraph 3, Defendant neither admits nor denies the

 allegations contained therein, as the allegations pertain to the other named

 Defendants, and therefore leave the Plaintiff to his proofs.

       4.     Answering paragraph 4, Defendant neither admits nor denies the

 allegations contained therein, as the allegations pertain to the other named

 Defendants, and therefore leave the Plaintiff to his proofs.

       5.     Answering paragraph 5, Defendant denies the allegations contained

 therein for the reason the same is untrue.

       6.     Answering paragraph 6, Defendant neither admits nor denies the

 allegations contained therein, being without sufficient information upon which to

 form a belief and therefore leaves the Plaintiff to his proofs.




                                              3
Case 2:16-cv-10253-DPH-EAS ECF No. 146, PageID.1805 Filed 12/04/20 Page 4 of 31




                                   JURISDICTION

       7.     Answering paragraph 7, Defendant neither admits nor denies the

 allegations contained therein, being without sufficient information upon which to

 form a belief and therefore leaves the Plaintiff to his proofs.

       8.     Answering paragraph 8, Defendant neither admits nor denies the

 allegations contained therein, being without sufficient information upon which to

 form a belief and therefore leaves the Plaintiff to his proofs.

       9.     Answering paragraph 9, Defendant neither admits nor denies the

 allegations contained therein, being without sufficient information upon which to

 form a belief and therefore leaves the Plaintiff to his proofs.

                                        VENUE

       10.    Answering paragraph 10, Defendant neither admits nor denies the

 allegations contained therein, being without sufficient information upon which to

 form a belief and therefore leaves the Plaintiff to his proofs.

                                   JURY DEMAND

       11.    Answering paragraph 11, Defendant neither admits nor denies the

 allegations contained therein, being without sufficient information upon which to

 form a belief and therefore leaves the Plaintiff to his proofs.




                                            4
Case 2:16-cv-10253-DPH-EAS ECF No. 146, PageID.1806 Filed 12/04/20 Page 5 of 31




                                       PARTIES

       12.    Answering paragraph 12, Defendant neither admits nor denies the

 allegations contained therein, being without sufficient information upon which to

 form a belief and therefore leaves the Plaintiff to his proofs.

       13.    Answering paragraph 13, Defendant neither admits nor denies the

 allegations contained therein, as the allegations pertain to the other named

 Defendants, and therefore leave the Plaintiff to his proofs.

       14.    Answering paragraph 14, Defendant neither admits nor denies the

 allegations contained therein, as the allegations pertain to the other named

 Defendants, and therefore leave the Plaintiff to his proofs.

       15.    Answering paragraph 15, Defendant neither admits nor denies the

 allegations contained therein, as the allegations pertain to the other named

 Defendants, and therefore leave the Plaintiff to his proofs.

       16.    Answering paragraph 16, Defendant neither admits nor denies the

 allegations contained therein, as the allegations pertain to the other named

 Defendants, and therefore leave the Plaintiff to his proofs.

       17.    Answering paragraph 17, Defendant neither admits nor denies the

 allegations contained therein, as the allegations pertain to the other named

 Defendants, and therefore leave the Plaintiff to his proofs.




                                            5
Case 2:16-cv-10253-DPH-EAS ECF No. 146, PageID.1807 Filed 12/04/20 Page 6 of 31




       18.    Answering paragraph 18, Defendant neither admits nor denies the

 allegations contained therein, as the allegations pertain to the other named

 Defendants, and therefore leave the Plaintiff to his proofs.

       19.    Answering paragraph 19, Defendant neither admits nor denies the

 allegations contained therein, as the allegations pertain to the other named

 Defendants, and therefore leave the Plaintiff to his proofs.

       20.    Answering paragraph 20, Defendant neither admits nor denies the

 allegations contained therein, as the allegations pertain to the other named

 Defendants, and therefore leave the Plaintiff to his proofs.

       21.    Answering paragraph 21, Defendant neither admits nor denies the

 allegations contained therein, as the allegations pertain to the other named

 Defendants, and therefore leave the Plaintiff to his proofs.

       22.    Answering paragraph 22, Defendant neither admits nor denies the

 allegations contained therein, as the allegations pertain to the other named

 Defendants, and therefore leave the Plaintiff to his proofs.

       23.    Answering paragraph 23, Defendant neither admits nor denies the

 allegations contained therein, as the allegations pertain to the other named

 Defendants, and therefore leave the Plaintiff to his proofs.




                                           6
Case 2:16-cv-10253-DPH-EAS ECF No. 146, PageID.1808 Filed 12/04/20 Page 7 of 31




       24.    Answering paragraph 24, Defendant neither admits nor denies the

 allegations contained therein, as the allegations pertain to the other named

 Defendants, and therefore leave the Plaintiff to his proofs.

       25.    Answering paragraph 25, Defendant neither admits nor denies the

 allegations contained therein, being without sufficient information upon which to

 form a belief and therefore leaves the Plaintiff to his proofs.

       26.    Answering paragraph 26, Defendant neither admits nor denies the

 allegations contained therein, being without sufficient information upon which to

 form a belief and therefore leaves the Plaintiff to his proofs.

                                        FACTS

       27.    Answering paragraph 27, Defendant neither admits nor denies the

 allegations contained therein, being without sufficient information upon which to

 form a belief and therefore leaves the Plaintiff to his proofs.

       28.    Answering paragraph 28, Defendant neither admits nor denies the

 allegations contained therein, being without sufficient information upon which to

 form a belief and therefore leaves the Plaintiff to his proofs.

       29.    Answering paragraph 29, Defendant neither admits nor denies the

 allegations contained therein, being without sufficient information upon which to

 form a belief and therefore leaves the Plaintiff to his proofs.




                                            7
Case 2:16-cv-10253-DPH-EAS ECF No. 146, PageID.1809 Filed 12/04/20 Page 8 of 31




       30.    Answering paragraph 30, Defendant neither admits nor denies the

 allegations contained therein, being without sufficient information upon which to

 form a belief and therefore leaves the Plaintiff to his proofs.

       31.    Answering paragraph 31, Defendant neither admits nor denies the

 allegations contained therein, being without sufficient information upon which to

 form a belief and therefore leaves the Plaintiff to his proofs.

       32.    Answering paragraph 32, Defendant neither admits nor denies the

 allegations contained therein, being without sufficient information upon which to

 form a belief and therefore leaves the Plaintiff to his proofs.

       33.    Answering paragraph 33, Defendant neither admits nor denies the

 allegations contained therein, being without sufficient information upon which to

 form a belief and therefore leaves the Plaintiff to his proofs.

       34.    Answering paragraph 34, Defendant neither admits nor denies the

 allegations contained therein, being without sufficient information upon which to

 form a belief and therefore leaves the Plaintiff to his proofs.

       35.    Answering paragraph 35, Defendant neither admits nor denies the

 allegations contained therein, being without sufficient information upon which to

 form a belief and therefore leaves the Plaintiff to his proofs.




                                            8
Case 2:16-cv-10253-DPH-EAS ECF No. 146, PageID.1810 Filed 12/04/20 Page 9 of 31




       36.    Answering paragraph 36, Defendant neither admits nor denies the

 allegations contained therein, being without sufficient information upon which to

 form a belief and therefore leaves the Plaintiff to his proofs.

       37.    Answering paragraph 37, Defendant neither admits nor denies the

 allegations contained therein, being without sufficient information upon which to

 form a belief and therefore leaves the Plaintiff to his proofs.

       38.    Answering paragraph 38, Defendant neither admits nor denies the

 allegations contained therein, being without sufficient information upon which to

 form a belief and therefore leaves the Plaintiff to his proofs.

       39.    Answering paragraph 39, Defendant neither admits nor denies the

 allegations contained therein, being without sufficient information upon which to

 form a belief and therefore leaves the Plaintiff to his proofs.

       40.    Answering paragraph 40, Defendant neither admits nor denies the

 allegations contained therein, being without sufficient information upon which to

 form a belief and therefore leaves the Plaintiff to his proofs.

       41.    Answering paragraph 41, Defendant denies that duties were delegated

 to this Defendant under MCL 28.728 for the reason the same is untrue.

       42.    Answering paragraph 42, Defendant denies that Watch Systems was

 negligent, grossly negligent or was deliberately indifferent for the reason the same

 are untrue. As to the remaining allegations, Defendant neither admits nor denies


                                            9
Case 2:16-cv-10253-DPH-EAS ECF No. 146, PageID.1811 Filed 12/04/20 Page 10 of 31




 the allegations contained therein, being without sufficient information upon which

 to form a belief and therefore leaves the Plaintiff to his proofs.

       43.    Answering paragraph 42, Defendant denies that Watch Systems was

 negligent, grossly negligent or was deliberately indifferent for the reason the same

 are untrue. As to the remaining allegations, Defendant neither admits nor denies

 the allegations contained therein, being without sufficient information upon which

 to form a belief and therefore leaves the Plaintiff to his proofs.

       44.    Answering paragraph 44, Defendant denies the allegations contained

 therein for the reason the same is untrue.

       45.    Answering paragraph 45, Defendant denies that Watch Systems was

 negligent, grossly negligence or deliberately indifferent towards Plaintiff for the

 reason the same is untrue. As to the remaining allegations, Defendant neither

 admits nor denies the allegations contained therein, being without sufficient

 information upon which to form a belief and therefore leaves the Plaintiff to his

 proofs.

       46.    Answering paragraph 46, Defendant denies that it was deliberately

 indifferent to the constitutional and statutory rights of Plaintiff.     As to the

 remaining allegations, Defendant neither admits nor denies the allegations

 contained therein, being without sufficient information upon which to form a belief

 and therefore leaves the Plaintiff to his proofs.


                                           10
Case 2:16-cv-10253-DPH-EAS ECF No. 146, PageID.1812 Filed 12/04/20 Page 11 of 31




       47.    Answering paragraph 47, Defendant neither admits nor denies the

 allegations contained therein, being without sufficient information upon which to

 form a belief and therefore leaves the Plaintiff to his proofs.

       48.    Answering paragraph 48, Defendant neither admits nor denies the

 allegations contained therein, being without sufficient information upon which to

 form a belief and therefore leaves the Plaintiff to his proofs.

       49.    Answering paragraph 49, Defendant neither admits nor denies the

 allegations contained therein, being without sufficient information upon which to

 form a belief and therefore leaves the Plaintiff to his proofs.

       50.    Answering paragraph 50, Defendant neither admits nor denies the

 allegations contained therein, being without sufficient information upon which to

 form a belief and therefore leaves the Plaintiff to his proofs.

       51.    Answering paragraph 51, Defendant neither admits nor denies the

 allegations contained therein, being without sufficient information upon which to

 form a belief and therefore leaves the Plaintiff to his proofs.

       52.    Answering paragraph 52, Defendant neither admits nor denies the

 allegations contained therein, as the allegations pertain to the other named

 Defendants, and therefore leave the Plaintiff to his proofs.




                                           11
Case 2:16-cv-10253-DPH-EAS ECF No. 146, PageID.1813 Filed 12/04/20 Page 12 of 31




       53.    Answering paragraph 53, Defendant neither admits nor denies the

 allegations contained therein, as the allegations pertain to the other named

 Defendants, and therefore leave the Plaintiff to his proofs.

       54.    Answering paragraph 54, Defendant neither admits nor denies the

 allegations contained therein, being without sufficient information upon which to

 form a belief and therefore leaves the Plaintiff to his proofs.

       55.    Answering paragraph 55, Defendant neither admits nor denies the

 allegations contained therein, being without sufficient information upon which to

 form a belief and therefore leaves the Plaintiff to his proofs.

       56.    Answering paragraph 56, Defendant neither admits nor denies the

 allegations contained therein, being without sufficient information upon which to

 form a belief and therefore leaves the Plaintiff to his proofs.

       57.    Answering paragraph 57, Defendant neither admits nor denies the

 allegations contained therein, being without sufficient information upon which to

 form a belief and therefore leaves the Plaintiff to his proofs.

       58.    Answering paragraph 58, Defendant neither admits nor denies the

 allegations contained therein, being without sufficient information upon which to

 form a belief and therefore leaves the Plaintiff to his proofs.




                                           12
Case 2:16-cv-10253-DPH-EAS ECF No. 146, PageID.1814 Filed 12/04/20 Page 13 of 31




       59.    Answering paragraph 59, Defendant neither admits nor denies the

 allegations contained therein, being without sufficient information upon which to

 form a belief and therefore leaves the Plaintiff to his proofs.

       60.    Answering paragraph 60, Defendant neither admits nor denies the

 allegations contained therein, being without sufficient information upon which to

 form a belief and therefore leaves the Plaintiff to his proofs.

       61.    Answering paragraph 61, Defendant neither admits nor denies the

 allegations contained therein, being without sufficient information upon which to

 form a belief and therefore leaves the Plaintiff to his proofs.

       62.    Answering paragraph 62, Defendant neither admits nor denies the

 allegations contained therein, being without sufficient information upon which to

 form a belief and therefore leaves the Plaintiff to his proofs.

       63.    Answering paragraph 63, Defendant neither admits nor denies the

 allegations contained therein, being without sufficient information upon which to

 form a belief and therefore leaves the Plaintiff to his proofs.

       64.    Answering paragraph 64, Defendant neither admits nor denies the

 allegations contained therein, being without sufficient information upon which to

 form a belief and therefore leaves the Plaintiff to his proofs.




                                           13
Case 2:16-cv-10253-DPH-EAS ECF No. 146, PageID.1815 Filed 12/04/20 Page 14 of 31




       65.    Answering paragraph 65, Defendant neither admits nor denies the

 allegations contained therein, being without sufficient information upon which to

 form a belief and therefore leaves the Plaintiff to his proofs.

       66.    Answering paragraph 66, Defendant neither admits nor denies the

 allegations contained therein, being without sufficient information upon which to

 form a belief and therefore leaves the Plaintiff to his proofs.

       67.    Answering paragraph 67, Defendant neither admits nor denies the

 allegations contained therein, being without sufficient information upon which to

 form a belief and therefore leaves the Plaintiff to his proofs.

       68.    Answering paragraph 68, Defendant neither admits nor denies the

 allegations contained therein, being without sufficient information upon which to

 form a belief and therefore leaves the Plaintiff to his proofs.

       69.    Answering paragraph 69, Defendant neither admits nor denies the

 allegations contained therein, being without sufficient information upon which to

 form a belief and therefore leaves the Plaintiff to his proofs.

       70.    Answering paragraph 70, Defendant neither admits nor denies the

 allegations contained therein, being without sufficient information upon which to

 form a belief and therefore leaves the Plaintiff to his proofs.




                                           14
Case 2:16-cv-10253-DPH-EAS ECF No. 146, PageID.1816 Filed 12/04/20 Page 15 of 31




       71.    Answering paragraph 71, Defendant neither admits nor denies the

 allegations contained therein, being without sufficient information upon which to

 form a belief and therefore leaves the Plaintiff to his proofs.

       72.    Answering paragraph 72, Defendant neither admits nor denies the

 allegations contained therein, being without sufficient information upon which to

 form a belief and therefore leaves the Plaintiff to his proofs.

       73.    Answering paragraph 73, Defendant neither admits nor denies the

 allegations contained therein, being without sufficient information upon which to

 form a belief and therefore leaves the Plaintiff to his proofs.

       74.    Answering paragraph 74, Defendant neither admits nor denies the

 allegations contained therein, being without sufficient information upon which to

 form a belief and therefore leaves the Plaintiff to his proofs.

       75.    Answering paragraph 75, Defendant neither admits nor denies the

 allegations contained therein, being without sufficient information upon which to

 form a belief and therefore leaves the Plaintiff to his proofs.

       76.    Answering paragraph 76, Defendant neither admits nor denies the

 allegations contained therein, being without sufficient information upon which to

 form a belief and therefore leaves the Plaintiff to his proofs.




                                           15
Case 2:16-cv-10253-DPH-EAS ECF No. 146, PageID.1817 Filed 12/04/20 Page 16 of 31




        77.    Answering paragraph 77, Defendant neither admits nor denies the

 allegations contained therein, being without sufficient information upon which to

 form a belief and therefore leaves the Plaintiff to his proofs.

        78.    Answering paragraph 78, including subparagraphs (a) through (d),

 Defendant neither admits nor denies the allegations contained therein, being

 without sufficient information upon which to form a belief and therefore leaves the

 Plaintiff to his proofs.

                                           CLAIMS

                       COUNT I – 42 U.S.C. §1983
                 FOURTH AMENDMENT – FALSE ARREST
         (LAW ENFORCEMENT DEFENDANTS AND WATCH SYSTEMS)

        79.    Defendant hereby restates and incorporates by reference each and

 every paragraph set forth above, as though fully set forth herein.

        80.    Answering paragraph 80, Defendant denies the allegations relating to

 Watch Systems contained therein for the reason the same are untrue.      As to the

 remaining allegations, Defendant neither admits nor denies the allegations

 contained therein, being without sufficient information upon which to form a belief

 and therefore leaves the Plaintiff to his proofs.

        81.    Answering paragraph 81, including subparagraphs (a) through (d), this

 Defendant denies that Watch Systems’ actions proximately caused Plaintiff’s

 damages for the reason the same is untrue. As to the remaining allegations,


                                           16
Case 2:16-cv-10253-DPH-EAS ECF No. 146, PageID.1818 Filed 12/04/20 Page 17 of 31




 Defendant neither admits nor denies the allegations contained therein, being

 without sufficient information upon which to form a belief and therefore leaves the

 Plaintiff to his proofs.

                      COUNT II – 42 U.S.C. §1983
            FOURTH AMENDMENT – MALICIOUS PROSECUTION
         (LAW ENFORCEMENT DEFENDANTS AND WATCH SYSTEMS)

        82.    Defendant hereby restates and incorporates by reference each and

 every paragraph set forth above, as though fully set forth herein.

        83.    Answering paragraph 83, Defendant denies the allegations relating to

 Watch Systems contained therein for the reason the same are untrue.      As to the

 remaining allegations, Defendant neither admits nor denies the allegations

 contained therein, being without sufficient information upon which to form a belief

 and therefore leaves the Plaintiff to his proofs.

        84.    Answering paragraph 84, Defendant denies the allegations relating to

 Watch Systems contained therein for the reason the same are untrue.      As to the

 remaining allegations, Defendant neither admits nor denies the allegations

 contained therein, being without sufficient information upon which to form a belief

 and therefore leaves the Plaintiff to his proofs.

        85.    Answering paragraph 85, Defendant denies the allegations relating to

 Watch Systems contained therein for the reason the same are untrue.      As to the

 remaining allegations, Defendant neither admits nor denies the allegations


                                           17
Case 2:16-cv-10253-DPH-EAS ECF No. 146, PageID.1819 Filed 12/04/20 Page 18 of 31




 contained therein, being without sufficient information upon which to form a belief

 and therefore leaves the Plaintiff to his proofs.

       86.    Answering paragraph 86, Defendant neither admits nor denies the

 allegations contained therein, being without sufficient information upon which to

 form a belief and therefore leaves the Plaintiff to his proofs.

       87.    Answering paragraph 87, including subparagraphs (a) through (d),

 Defendant denies proximate cause as to Watch Systems for the reason the same is

 untrue. As to the remaining allegations, Defendant neither admits nor denies the

 allegations contained therein, being without sufficient information upon which to

 form a belief and therefore leaves the Plaintiff to his proofs.

                       COUNT III – 42 U.S.C. §1983
        FOURTEENTH AMENDMENT SUBSTANTIVE OR PROCEDURAL
                  DUE PROCESS – DEFAMATION CLAIM
         (LAW ENFORCEMENT AND WATCH SYSTEMS DEFENDANTS

       88.    Defendant hereby restates and incorporates by reference each and

 every paragraph set forth above, as though fully set forth herein.

       89.    Answering paragraph 89, Defendant denies the allegations relating to

 Watch Systems contained therein for the reason the same are untrue.      As to the

 remaining allegations, Defendant neither admits nor denies the allegations

 contained therein, being without sufficient information upon which to form a belief

 and therefore leaves the Plaintiff to his proofs.



                                           18
Case 2:16-cv-10253-DPH-EAS ECF No. 146, PageID.1820 Filed 12/04/20 Page 19 of 31




        90.    Answering paragraph 90, Defendant denies the allegations relating to

 Watch Systems contained therein for the reason the same are untrue.      As to the

 remaining allegations, Defendant neither admits nor denies the allegations

 contained therein, being without sufficient information upon which to form a belief

 and therefore leaves the Plaintiff to his proofs.

        91.    Answering paragraph 91, Defendant denies the allegations relating to

 Watch Systems contained therein for the reason the same are untrue.      As to the

 remaining allegations, Defendant neither admits nor denies the allegations

 contained therein, being without sufficient information upon which to form a belief

 and therefore leaves the Plaintiff to his proofs.

        92.    Answering paragraph 92, Defendant denies proximate cause as to

 Watch Systems for the reason the same is untrue. As to the remaining allegations,

 Defendant neither admits nor denies the allegations contained therein, being

 without sufficient information upon which to form a belief and therefore leaves the

 Plaintiff to his proofs.

                          COUNT IV – 42 U.S.C. §1983
                             MONELL CLAIM
                (MUNICIPA DEFENDANTS AND WATCH SYSTEMS)

        93.    Defendant hereby restates and incorporates by reference each and

 every paragraph set forth above, as though fully set forth herein.




                                           19
Case 2:16-cv-10253-DPH-EAS ECF No. 146, PageID.1821 Filed 12/04/20 Page 20 of 31




       94.    Answering paragraph 94, including subparagraphs (a) through (b),

 Defendant denies the allegations relating to Watch Systems contained therein for

 the reason the same are untrue. As to the remaining allegations, Defendant neither

 admits nor denies the allegations contained therein, being without sufficient

 information upon which to form a belief and therefore leaves the Plaintiff to his

 proofs.

       95.    Answering paragraph 95, Defendant denies the allegations contained

 therein for the reason the same are untrue.

       96.    Answering paragraph 96, Defendant denies the allegations relating to

 Watch Systems contained therein for the reason the same are untrue.      As to the

 remaining allegations, Defendant neither admits nor denies the allegations

 contained therein, being without sufficient information upon which to form a belief

 and therefore leaves the Plaintiff to his proofs.

       97.    Answering paragraph 97, Defendant denies the allegations relating to

 Watch Systems contained therein for the reason the same are untrue.      As to the

 remaining allegations, Defendant neither admits nor denies the allegations

 contained therein, being without sufficient information upon which to form a belief

 and therefore leaves the Plaintiff to his proofs.




                                           20
Case 2:16-cv-10253-DPH-EAS ECF No. 146, PageID.1822 Filed 12/04/20 Page 21 of 31




       98.    Answering paragraph 98, Defendant neither admits nor denies the

 allegations contained therein, being without sufficient information upon which to

 form a belief and therefore leaves the Plaintiff to his proofs.

       99.    Answering paragraph 99, including subparagraphs (a) through (d),

 Defendant denies the allegations relating to Watch Systems contained therein for

 the reason the same are untrue. As to the remaining allegations, Defendant neither

 admits nor denies the allegations contained therein, being without sufficient

 information upon which to form a belief and therefore leaves the Plaintiff to his

 proofs.

                                     COUNT V
                              STATE LAW NEGLIGENCE
                           (DEFENDANT WATCH SYSTEMS)

       100. Defendant hereby restates and incorporates by reference each and

 every paragraph set forth above, as though fully set forth herein.

       101. Answering paragraph 101, Defendant neither admits nor denies the

 allegations contained therein, being without sufficient information upon which to

 form a belief and therefore leaves the Plaintiff to his proofs.

       102. Answering paragraph 102, Defendant neither admits nor denies the

 allegations contained therein, being without sufficient information upon which to

 form a belief and therefore leaves the Plaintiff to his proofs.




                                           21
Case 2:16-cv-10253-DPH-EAS ECF No. 146, PageID.1823 Filed 12/04/20 Page 22 of 31




        103. Answering paragraph 103, Defendant neither admits nor denies the

 allegations contained therein, being without sufficient information upon which to

 form a belief and therefore leaves the Plaintiff to his proofs.

        104. Answering paragraph 104, Defendant neither admits nor denies the

 allegations contained therein, being without sufficient information upon which to

 form a belief and therefore leaves the Plaintiff to his proofs.

        105. Answering paragraph 105, Defendant neither admits nor denies the

 allegations contained therein, being without sufficient information upon which to

 form a belief and therefore leaves the Plaintiff to his proofs.

        106. Answering paragraph 106, Defendant neither admits nor denies the

 allegations contained therein, being without sufficient information upon which to

 form a belief and therefore leaves the Plaintiff to his proofs.

        107. Answering paragraph 107, including subparagraphs (a) through (d),

 Defendant neither admits nor denies the allegations contained therein, being

 without sufficient information upon which to form a belief and therefore leaves the

 Plaintiff to his proofs.

                                  RELIEF REQUESTED

        WHEREFORE, Defendant, WATCH SYSTEMS, LLC, respectfully request

 that this Court deny Plaintiff’s claim for judgment in any amount whatsoever and




                                           22
Case 2:16-cv-10253-DPH-EAS ECF No. 146, PageID.1824 Filed 12/04/20 Page 23 of 31




 requests a judgment of no cause for action and dismiss Plaintiff’s Complaint and

 award costs and attorney fees so wrongfully incurred.

                                               RUTLEDGE, MANION, RABAUT,
                                                TERRY & THOMAS, P.C.

                                               s/ Dale A. Robinson
                                               By: DALE A. ROBINSON (P55522)
                                               Attorney for Defendant Watch Systems
                                               300 River Place, Ste. 1400
                                               Detroit, MI 48207
                                               (313) 965-6100
 Dated: December 4, 2020.


     RESERVATION OF SPECIAL AND/OR AFFIRMATIVE DEFENSES

       NOW COMES Defendant, WATCH SYSTEMS, LLC, by and through its

 attorneys, RUTLEDGE, MANION, RABAUT, TERRY & THOMAS, P.C., and

 for its Affirmative Defenses to which Defendant demands a reply, states as

 follows:

       This Defendant’s investigation and discovery is just commencing and,

 therefore, Defendant does not know at present all of the following Special and

 Affirmative Defenses which will be supported by the proofs. Defendant gives

 notice of its reservation of the following Special and Affirmative Defenses in order

 to preserve them and avoid waiver of them.

       1.     To the extent Plaintiff, Anthony Hart, is shown to be comparatively

 negligent, Plaintiff’s claims may be barred in part based on same.


                                          23
Case 2:16-cv-10253-DPH-EAS ECF No. 146, PageID.1825 Filed 12/04/20 Page 24 of 31




       2.     That the negligence of others and not this Defendant was an

 intervening and superseding cause of the injuries and/or damages allegedly

 suffered by Plaintiff, Anthony Hart, herein, so as to defeat any and all claims

 against this Defendant.

       3.     Defendant invokes the Michigan Statute of Frauds, MCLA 566.132,

 Section 2(g), as barring any and all claims with respect to breach of express and/or

 implied contract or warranty of care.

       4.     Plaintiff’s Complaint does not state a claim upon which relief can be

 granted as to this Defendant. Defendant will seek dismissal pursuant to F.R.Civ.P.

 12(b)(6).

       5.     Plaintiff’s claims may be barred by prior release, arbitration

 agreement, settlement, statute, statute of limitations or waiver.

       6.     That Plaintiff’s Complaint is inadequate, legally insufficient and

 defective, in that it pleads conclusions and generalities and fails to pled with the

 requisite specificity the applicable duty, breach and causation as to this Defendant,

 and the precise manner in which your Defendant allegedly deviated therefrom and

 caused Plaintiff’s damages.

       7.     That the instant action may be barred by the applicable Statute of

 Limitations as to each Count in Plaintiff’s Complaint, including but not limited to




                                           24
Case 2:16-cv-10253-DPH-EAS ECF No. 146, PageID.1826 Filed 12/04/20 Page 25 of 31




 MCL 600.5805(1), (7), (9) and (10). Defendant hereby informs the Plaintiff that it

 will seek summary judgment pursuant to F.R.Civ.P 56 at the appropriate time.

       8.     Plaintiff is not the real party in interest for any medical bills or other

 costs that Plaintiff, Anthony Hart, has sustained which may have been paid by any

 health care plan or hospitalization carrier or other entity which is contractually

 subrogated to Plaintiff’s right of recovery.

       9.     Plaintiff’s claim for recovery for excess expenses which were paid or

 are payable in whole or in part by a collateral source is barred by virtue of MCL

 600.6303 and further limited to the paid amount, if recoverable.

       10.    That your Defendant asserts that it is entitled to all applicable set-offs,

 including all prior or subsequent settlements and the apportionment of fault under

 Michigan law.

       11.    To the extent discovery reveals additional parties at fault, your

 Defendant respectfully reserves the right to identify those non-parties at fault

 pursuant to the applicable statute, MCL 600.2957 and MCL 600.6304.

       12.    To the extent that discovery reveals no act, omission or conduct of

 your Defendant was a proximate cause of Plaintiff’s damages (if any), your

 Defendant reserves the right to bring a motion for summary judgment based upon a

 lack of evidence sufficient to establish that your Defendant’s acts, omissions or




                                           25
Case 2:16-cv-10253-DPH-EAS ECF No. 146, PageID.1827 Filed 12/04/20 Page 26 of 31




 conduct was a proximate cause of Plaintiff’s damages, thereby barring Plaintiff

 from any recovery from your Defendant.

       13.    That any decision in this matter must take into effect the comparative

 fault of Plaintiff, Anthony Hart, and all Defendants, third party defendants and

 dismissed Defendants in allocating damages, the comparative contribution of all

 Defendants, third party defendants and dismissed Defendants must be considered

 in apportionment of damages among all parties to this litigation.

       14.    That Defendant did not owe a duty to Plaintiff as it relates to the

 maintenance or removal of his name from the SORA.

       15.    That the Michigan State Police and/or their agents only, were

 responsible for the input and removal of names on the SORA and the removal of

 same pursuant to MCL 28.728.

       16.    That Defendant did not arrest or cause Plaintiff to be arrested by their

 provision of a database for the Michigan State Police to input and maintain names

 for the SORA, pursuant to Michigan law.

       17.    That Defendant did not prosecute Plaintiff or cause him to be

 prosecuted by providing a program to the Michigan State Police to input and

 maintain names for the SORA, pursuant to Michigan law




                                          26
Case 2:16-cv-10253-DPH-EAS ECF No. 146, PageID.1828 Filed 12/04/20 Page 27 of 31




           18.   That Defendant did not violate Plaintiff’s due process by providing

 the Michigan State Police a program to input and maintain the names for the

 SORA, pursuant to Michigan law.

           19.   That Defendant is not a governmental, State or municipal actor or

 entity.

           20.   That Defendant did not have a duty to remove names from the SORA,

 as this was solely the responsibility of the Michigan State Police and its agents

 who established the database by inputting the names of offenders required to

 register with SORA.

           21.   That Defendant did not owe any duties to Plaintiff in providing the

 Michigan State Police with a program to input and maintain names for the SORA.

           22.   That Defendant did not provide the Michigan State Police a program

 to input and maintain names for the SORA until after the change in MCL §28.721,

 et seq.

           23.   That Defendant did not publish Plaintiff’s name in the SORA, the

 Michigan State Police inputted and published his name.

           24.   47 USC §230, et seq., shields Defendant from liability as the hosting

 platform.

           25.   MCL §28.728(d) absolves Defendant of liability as Plaintiff did not

 petition for removal of his name from the SORA, as required by statute.


                                           27
Case 2:16-cv-10253-DPH-EAS ECF No. 146, PageID.1829 Filed 12/04/20 Page 28 of 31




        26.   Defendant has no duty to train or supervise law enforcement officers

 in executing their duties, including but not limited to obtaining warrants,

 investigating crimes, detaining suspects, conducting arrests or accessing

 government data bases.

        27.   There is no continuing wrongful act in this case by this Defendant.

        28.   There is no evidence Defendant acted with malice or knowledge of

 falsity.

        29.   Defendant is shielded from liability for the Michigan State Police or

 its agents’ incorrect inputting of data, by contract.

        30.   Defendant may be entitled to governmental and/or qualified

 immunity.

        31.   Any alleged negligence in including Plaintiff’s name in the SORA

 after the July 1, 2011 Amendment to MCL §28.728 occurred more than a year

 prior to the contract between Defendant and the State of Michigan to provide a

 program for the inputting and maintenance of a SORA and, therefore, was the

 negligence of someone other than your Defendant.

        32.   Pursuant to MCL 28.278(9), only the State Police can make a

 determination that a name is to be removed from the SORA.




                                            28
Case 2:16-cv-10253-DPH-EAS ECF No. 146, PageID.1830 Filed 12/04/20 Page 29 of 31




       33.    The accrual date for any alleged negligence or other tort or statutory

 claim by Plaintiff against this Defendant is November 15, 2012; therefore, all of

 Plaintiff’s claims are time barred.

       34.    The accrual date for any alleged negligence or other tort or statutory

 claim by Plaintiff against this Defendant is July 1, 2011; therefore, all of Plaintiff’s

 claims are time barred.

       35.    Defendant’s program was not designed, marketed or intended to

 exclude names based on Michigan law, but was rather a template for the Michigan

 State Police to input names of individuals whom they determined, at their sole

 discretion, should be inputted into the SORA pursuant to Michigan law, applicable

 at the time of input.

       36.    Defendant did not fail to train, supervise or counsel members of the

 Michigan State Police in use of the SORA data base.

       37.    Defendant Watch Systems did not defame Plaintiff as it did not

 publish his name.

       38.    Defendant Watch Systems supplied a program and hosted the date,

 only. The MSP had the exclusive access to input, edit, change or otherwise control

 the data in the program.




                                           29
Case 2:16-cv-10253-DPH-EAS ECF No. 146, PageID.1831 Filed 12/04/20 Page 30 of 31




       39.    Defendant hereby incorporates by reference each and every other

 affirmative defense and/or special defenses filed by any of the other Defendants

 hereto.

       Defendant reserves the right to file additional affirmative defenses as same

 may become known throughout the course of investigation and discovery.

                                                RUTLEDGE, MANION, RABAUT,
                                                 TERRY & THOMAS, P.C.

                                                s/ Dale A. Robinson
                                                By: DALE A. ROBINSON (P55522)
                                                Attorney for Defendant Watch Systems
                                                300 River Place, Ste. 1400
                                                Detroit, MI 48207
                                                (313) 965-6100
 Dated: December 4, 2020.


                         RELIANCE ON JURY DEMAND

       NOW COME Defendant, WATCH SYSTEMS, LLC, by and through its

 attorneys, RUTLEDGE, MANION, RABAUT, TERRY & THOMAS, P.C., and

 hereby relies upon the jury demand previously filed in this matter.

                                                RUTLEDGE, MANION, RABAUT,
                                                 TERRY & THOMAS, P.C.

                                                s/ Dale A. Robinson
                                                By: DALE A. ROBINSON (P55522)
                                                Attorney for Defendant Watch Systems
                                                300 River Place, Ste. 1400
                                                Detroit, MI 48207
                                                (313) 965-6100
 Dated: December 4, 2020.

                                           30
Case 2:16-cv-10253-DPH-EAS ECF No. 146, PageID.1832 Filed 12/04/20 Page 31 of 31




                          CERTIFICATE OF SERVICE

        I, Linda S. Haller, hereby certify and say that I am employed by the law firm
 of RUTLEDGE, MANION, RABAUT, TERRY & THOMAS, P.C., and that on the
 December 4, 2020, I electronically filed the foregoing paper with the Clerk of the
 Court using e-filing system which will send notification of such filing to all counsel
 of record.

      I declare that the statements above are true to the best of my information,
 knowledge and belief.

                                                                   s/ Linda S. Haller




                                          31
